Appeal Dismissed and Memorandum Opinion filed May 22, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00200-CV

                      JESUS JAVIER IBARRA, Appellant
                                          V.
          CITYWIDE ATM, INC. D.B.A CITYWIDE ATM, Appellee

                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-76670

                 MEMORANDUM                        OPINION
      Appellant filed his notice of appeal on December 23, 2017. To date, our
records show that appellant has not paid the appellate filing fee, and no evidence that
appellant is excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. R. App. P. 5; Tex. Gov’t Code Ann. § 51.207
(West 2013).

      On April 26, 2018, this court ordered appellant to pay the appellate filing fee
on or before May 7, 2018, or the appeal would be dismissed. Appellant has not paid
the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed
to comply with notice from clerk requiring response or other action within specified
time).



                                  PER CURIAM



Panel consists of Justices Jamison, Wise, and Jewell.




                                         2